Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 Applicant’s response to the restriction requirement, dated March 5, 2021, has been received. Applicant’s election of Group I, claims 1-4, 7, 9, 16-17, 19, 24, 26, 29, 31, 33, 37-38, 48, and 50-51, and the species of GM-CSF, CRISPR, CAR-T cells, and malignant B cells, without traverse, have been entered into the record.
	In an Examiner-initiated interview by telephone on March 29, 2021, Applicant responded to the restriction requirement dated November 5, 2020 with election of the species CD19. 
Claims 53-54, 56, 61, 63, 65, 74, 76-77, 79, 81, 84, and 91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2021.
Claims 1-4, 7, 9, 16-17, 19, 24, 26, 29, 31, 33, 37-38, 48, and 50-51 are therefore under examination as they read on a CAR-bearing immune effector cell deficient in a cytokine, wherein said cell reads on CAR-T cells and cytokine reads on GM-CSF as the elected species.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 was filed after the mailing date of the restriction requirement on November 5, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 improperly refers to Table 10 as the members of a Markush group. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) MPEP section 2173.05(s).
Claim 16 recites a chimeric antigen receptor (CAR) "that is inserted into a locus of a gene..." However, a CAR is a protein, and therefore cannot be inserted directly into a nucleic acid sequence.
Applicant is invited to amend claim to recite "a nucleic acid sequence encoding a CAR" instead in order to address this rejection.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9, 16-17, 19, 24, 26, 29, 31, 33, 37-38, 48, and 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. For example, the Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus."). Thus, when there is substantial 
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, in the case of antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common. However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims."). A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify molecules with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
In the instant case, the specification discloses a specific CAR-T cell which is deficient in CD2 and CD3. However, the claims broadly encompass any CAR-bearing immune effector cell that is deficient in a cytokine or in a chemokine or in a transcription factor that is involved in cytokine release syndrome. The present claims attempt to claim every cell with said respective functions, wherein the instant specification does not describe representative examples to support the full scope of the claims.
In contrast to Applicant's disclosure of the specific CAR-T cell deficient in CD2 and CD3, the instant disclosure, including the claims, fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed cell.
AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
It is well-known in the art that dozens of cytokines, chemokines, and transcription factors are involved in cytokine release syndrome (see, e.g., Table 10 in Applicant’s specification). Given the well-known high possible number of possible targets, the skilled artisan would not have been in possession of the vast repertoire of cells encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of CAR-bearing immune effector cells that is deficient in a cytokine or in a chemokine or in a transcription factor that is involved in cytokine release syndrome broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 16-17, 24, 26, 29, 37-38, and 50-51 are rejected under 35 U.S.C. 102(b) as being anticipated by US20200407694A1 (Busser et al.).
Busser teaches a method for the prevention of cytokine release syndrome (CRS) associated with the use of chimeric antigen receptor (CAR) T cells by deletion or disruption of an endogenous coding sequence at selected gene loci that are upregulated upon immune cell activation (para. 0025, 0029). Busser also teaches that such cells can further prevent CRS by interfering with pathways involved in cytokine signaling, such as IL-6 and macrophage activation (para. 0034-0035). A preferred method taught by Busser is genetic disruption of an endogenous sequence encoding at least one component of TCR by integration of an exogenous sequence encoding a CAR (para. 0033).
Busser also teaches that gene editing of CAR-T cells may be accomplished by the use of zinc finger nucleases, TALE-nucleases, or by CRISPR (para. 0093-0094, 0159). Such use of CRISPR may further include the use of a guide RNA/Cas9 complex (para. 0090, 0094, 0100).
Busser further teaches the use of CARs which target CD19 (para. 0377).
Busser further teaches that such gene-edited CAR-expressing cells are less alloreactive when infused into patients due to the abrogation of T cell receptor mediated signaling (para. 0443).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 16-17, 19, 24, 26, 29, 31, 33, 37-38, 48, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over US20200407694A1 (Busser et al.) in view of Neelapu et al. ("Axicabtagene Ciloleucel CAR T-Cell Therapy in Refractory Large B-Cell Lymphoma", N Engl J Med 2017; 377:2531-2544), US20200061116A1 (Novik et al.), U.S. patent 10,494,434 (Riddell et al.), and US20180371052A1 (Ma et al.)
As stated above, Busser teaches a method for the prevention of cytokine release syndrome (CRS) associated with the use of chimeric antigen receptor (CAR) T cells by deletion or disruption of an endogenous coding sequence at selected gene loci that are upregulated upon immune cell activation (para. 0025, 0029). Busser also teaches that such cells can further prevent CRS by interfering with pathways involved in cytokine signaling, such as IL-6 and macrophage 
Neelapu teaches that in patients receiving CAR-T cell therapy, increased levels of GM-CSF is associated with high-grade cytokine release syndrome, and that GM-CSF may contribute to the pathogenesis of these adverse effects (page 2541, right column, second paragraph and Figure 3C).
Novik teaches treatment of CRS associated with CAR-T administration by decreasing or inhibiting production of toxic cytokine levels in a subject (para. 0197-0202) including GM-CSF.
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Busser, Neelapu, and Novik in order to arrive at the claimed invention. As Neelapu teaches, increased levels of GM-CSF is a known risk factor for high-severity CRS. Following guidance from Novik, a CAR-T cell with inhibited ability to produce GM-CSF would therefore be a promising method of preventing CRS associated with CAR-T treatment. Busser teaches a suitable method for doing so by editing cells to insert a sequence expressing a CAR in a locus which would disrupt a gene which is normally upregulated in immune cells upon activation. Targeting the GM-CSF for deletion would therefore solve the problem identified by Neelapu and Novik, and the method taught by Busser would be suitable for the task. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., deleting the endogenous GM-CSF gene of a T cell with a sequence encoding a CAR) with 
Riddell teaches CARs which contain a selectable marker, such as green fluorescent protein (col. 18, lines 39-51). 
Busser teaches that gene editing of CAR-T cells may be accomplished by the use of zinc finger nucleases, TALE-nucleases, or by CRISPR (para. 0093-0094, 0159). Such use of CRISPR may further include the use of a guide RNA/Cas9 complex (para. 0090, 0094, 0100).
Novik further teaches the use of dual CARs (para. 0160).
Busser further teaches the use of CARs which target CD19 (para. 0377).
Ma teaches the use of CARs which include the APRIL ligand, which binds the TAC1 receptor or the BCMA receptor, for the purpose of treating B cell malignancies (para. 0097).
Busser further teaches that such gene-edited CAR-expressing cells are less alloreactive when infused into patients due to the abrogation of T cell receptor mediated signaling (para. 0443).
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-4, 7, 9, 16-17, 19, 24, 26, 29, 31, 33, 37-38, 48, 50-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-17, 20-23, 32, 37-42, 45-46, 48-49, 54, 56-60, 63-64, 66, 69, 71-73, 75, and 77-84 of copending Application No. 16/428,348 (reference application). The cells of claim 73 of the reference application would anticipate the present claims, as would the method of using said cells described in claims 75 and 77-84 of the reference application.
Furthermore, the method of making a population of cells as described by claims 1-10, 12-17, 20-23, 32, 37-42, 45-46, 48-49, 54, 56-60, 63-64, 66, 69 and 71-72 of the reference application would result in the cells under examination of the present application and therefore following those steps will effectively anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Neither the instant nor the reference application was filed as a divisional application of one another, and therefore, the “safe harbor” provision of 35 U.S.C 121 does not apply in this situation.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parajuli et al., "GM-CSF increases LPS-induced production of proinflammatory mediators via upregulation of TLR4 and CD14 in murine microglia", J Neuroinflammation. 2012 Dec 13;9:268, Xu et al., "Cytokine release syndrome in cancer immunotherapy with chimeric antigen receptor engineered T cells", Cancer Lett. 2014 Feb 28;343(2):172-8, and US20150202286A1 (June et al.).

	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 



/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                    

/SHARON X WEN/Primary Examiner, Art Unit 1644